DETAILED ACTION
This Office Action is in response to Applicants’ Application filed on March 1, 2021.  Claim 16 has been canceled.  Claims 2, 4-6, 11, 13-15 have been amended.  Applicants newly add claims 17-21.  Claims 1-15 and 17-21 are pending and presented for examination.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, 15 and 17-20 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Bai et al (hereinafter, “Bai”, WO2020042937 A1).
As per claims 1 and 15, Bai a method and device for reaching consensus in parachain, which is configured for parachain nodes, comprising the steps of:
packaging information of first blocks requiring consensus in a first parachain to generate first block information (page 5, lines 32-39, and page 9, lines 19 and 25-33; Bai discloses storing information in blocks and the parachain maintainer node reaching a consensus to generate block information);
transmitting the first block information to a corresponding node in a main chain for storing and recording the first block information in the main chain (page 6, lines 2-5 and lines 44-48: Bai discloses sending block information to a parallel chain and storing and recording information in the parallel chain maintainer node), and verifying the first block information stored and recorded in the main chain whether a number of first block information is not less than a first threshold number with the same information, to generate a consensus result (page 9, lines 19 and 25-33; Bai discloses verifying the information in the access chain blocks to reach a consensus); and
synchronizing the consensus result, and writing the first block to the first parachain after the first block passes a verification (page 9, lines 19 and 25-33: Bai discloses synchronizing the consensus results and the parachain maintainer node ensuring the block data is accurate and will not change after reaching the consensus of all the nodes).
As per claim 8, Bai discloses a method for reaching consensus in parachain, which is configured for main chain nodes, comprising the steps of:
receiving first block information sent by a corresponding parachain node and recording the first block information in a main chain (page 6, lines 2-5 and lines 44-48: Bai discloses sending block information to a parallel chain and storing and recording information in the parallel chain maintainer node), wherein the first block information is generated by a parachain node packaging a plurality of information of a first block requiring consensus in the first parachain (page 9, lines 19 and 25-33; Bai discloses verifying the information in the access chain blocks to reach a consensus); and
verifying the first block information stored and recorded in the main chain whether a number of first block information is not less than a first threshold number with the same information (page 9, lines 19 and 25-33; Bai discloses verifying the information in the access chain blocks to reach a consensus), to generate a consensus result for the parachain node and to synchronize the consensus result, and writing the first block to the first parachain that passes a verification (page 9, lines 19 and 25-33: Bai discloses synchronizing the consensus results and the parachain maintainer node ensuring the block data is accurate and will not change after reaching the consensus of all the nodes).
As per claim 2, Bai discloses:
wherein the parachain nodes are divided into consensus nodes and verification nodes, wherein the consensus nodes are configured to process a business logic of transaction information of the first block requiring consensus, wherein the verification nodes are configured to synchronize the consensus result and to write the first block into the first parachain after the first block is verified (page 6, lines 16-20, page 9, lines 19 and 25-33; Bai discloses the parachain is composed of common nodes of the public chain and the access chain and synchronizing the consensus results and the parachain maintainer node ensuring the block data is accurate and will not change after reaching the consensus of all the nodes).
As per claim 3, Bai discloses:
wherein a number of the verification nodes is configured to be at least 3N+1, where N is a positive integer, and N is a number of the verification nodes that allows the first block of information to generate errors (page 4, lines 19-35).
As per claims 4 and 18, Bai discloses:
wherein the information contains at least one of state hashing, block height, signature information, and state information of each packaged transaction of the first block, wherein the state information is configured to identify whether each transaction packaged in the first block is successful or not (page 4, lines 13-15 and page 7, lines 30-47).
As per claims 5 and 19, Bai discloses wherein the synchronizing and writing step further comprises a step of:
synchronizing the consensus result, and writing the first block after verified in the first parachain when each block before the first block passes the verification (page 9, lines 19 and 25-33).
As per claims 6 and 20, Bai discloses:
wherein the consensus result comprises an authentication identifier configured for the first block that has passed verification (page 9, lines 19 and 25-33).
As per claim 17, Bai discloses:
wherein the parachain nodes are divided into consensus nodes and verification nodes, wherein the consensus nodes are configured to process a business logic of transaction information of the first block requiring consensus (page 6, lines 16-20, page 9, lines 19 and 25-33; Bai discloses the parachain is composed of common nodes of the public chain and the access chain and synchronizing the consensus results and the parachain maintainer node ensuring the block data is accurate and will not change after reaching the consensus of all the nodes), wherein a number of verification nodes is configured to be at least 3N+1, where N is a positive integer, and N is a number of the verification nodes that allows the first block of information to generate errors (page 4, lines 19-35).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9-14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai in view of Fan et al (hereinafter, “Fan”, CN 109189853 A).
As per claims 7 and 21, Bai discloses the invention substantially as claims discussed above.
However, Bai does not explicitly disclose:
wherein the consensus result further comprises an authentication height of the first parachain determined in response to the authentication identifier, wherein the authentication height is recorded in the main chain.
Fan discloses a method of data synchronization and device between a kind of block chain comprising:
wherein the consensus result (i.e. common recognition result) further comprises an authentication height (i.e. block height) of the first parachain determined in response to the authentication identifier (i.e. fingerprint/digital signature), wherein the authentication height is recorded in the main chain (page 3, lines 23-25, lines37-38, page 4, lines 1-4 and page 7, lines 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bai by incorporating or implementing a judgment module for determining the current block height is not greater than the preset block height to synchronize the transaction information in the different blocks chain network.
As per claim 9, Bai discloses the invention substantially as claims discussed above.
However, Bai does not explicitly disclose:
wherein an authentication identifier is configured for the first block that has passed verification.
Fan discloses a method of data synchronization and device between a kind of block chain comprising:
wherein an authentication identifier (i.e. fingerprint/digital signature) is configured for the first block that has passed verification (page 5, lines 33-40).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bai by incorporating or implementing generating a digital signature for verifying if the results are consistent or inconsistent thus preventing stealing transaction information from a malicious node.
As per claim 10, Bai discloses the invention substantially as claims discussed above.
However, Bai does not explicitly disclose:
updating an authentication height of the first parachain according to the authentication identifier, and recording the updated authentication height in the main chain.
Fan discloses a method of data synchronization and device between a kind of block chain comprising:
updating an authentication height of the first parachain according to the authentication identifier, and recording the updated authentication height in the main chain (page 3, lines 23-38).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bai by incorporating or implementing a judgment module for determining the current block height is not greater than the preset block height to synchronize the transaction information in the different blocks chain network.
As per claim 11, Bai discloses:
wherein the parachain node is set as a verification node of the first parachain (page 6, lines 16-20, page 9, lines 19 and 25-33).
As per claim 12, Bai discloses:
wherein a number of the verification nodes is configured to be at least 3N+1, where N is a positive integer, and N is a number of the verification nodes that allows the first block of information to generate errors (page 4, lines 19-35).
As per claim 13, Bai discloses:
wherein the information contains at least one of state hashing, block height, signature information, and state information of each packaged transaction of the first block, wherein the state information is configured to identify whether each transaction packaged in the first block is successful or not (page 4, lines 13-15 and page 7, lines 30-47).
As per claim 14, Bai discloses:
wherein the first block after verified is only written in the first parachain only when each block before the first block passes a verification (page 9, lines 19 and 25-33).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LASHONDA T JACOBS whose telephone number is (571)272-4004. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LASHONDA JACOBS-BURTON/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        



ljb
May 3, 2022